Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of 
“… the sleeve is positioned over a rim of a cup: the first lateral sidewall being pressed against an inner sidewall of the cup; the second lateral sidewall being pressed against an outer sidewall of the cup; an upper section of the cup traversing through the recess; and the rim edge being pressed against the rim of the cup …” [Claims 7 and 15],

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The feature of the cup is in shadow form in Figs. 7-10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2 and 9-15 are objected to because of the following informalities.  Appropriate correction is required.
	Claim 2 Line 2 could read, “…corresponds to a transversal cross section of the sleeve.”
Claim 9 Lines 6-7 could read, “…corresponds to a transversal cross section of the sleeve….”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 is the same limitation as in Claim 9 Lines 6-7.  Therefore, Claim 10 fails to further limit Claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter (2,614,406).
Re Claims 1, 2, 9, and 10, Carpenter – a drinking rim for a beer can – discloses a sanitary rim equipment comprising: a sleeve [Fig. 2]; a recess [Fig. 5]; the sleeve comprising a first end, a second end, a first lateral sidewall, a second lateral sidewall, and a rim edge [16]; the recess traversing into the sleeve, wherein a transversal cross section of the recess corresponds to the transversal cross section of the sleeve; the first end being positioned opposite to the second end across the sleeve, the recess extending from the second end to a position adjacent the rim edge, the first lateral sidewall being positioned opposite to the second lateral sidewall across the recess; the rim edge being positioned adjacent the first end; the rim edge being perimetrically connected between the first lateral sidewall and the second lateral sidewall: and the rim edge being positioned coextensive to the first lateral sidewall and the second lateral sidewall [Fig. 2].
Re Claims 3 and 11, Carpenter discloses a first height of the first lateral sidewall corresponds to a second height of the second lateral sidewall [Fig. 5].
Re Claims 4 and 12, Carpenter discloses the sleeve is a continuous and monolithic structure [Fig. 2].
Re Claims 5 and 13, Carpenter discloses the rim edge is circular in shape [Fig. 2].
Re Claims 7 and 15, Carpenter discloses the sleeve is positioned over a rim [13] of a cup: the first lateral sidewall being pressed against an inner sidewall of the cup; the second lateral sidewall being pressed against an outer sidewall of the cup; an upper section of the cup traversing through the recess; and the rim edge being pressed against the rim of the cup [Fig. 4, Col. 1 Lines 54-60].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter as applied to claims 1 and 9 above, respectively, in view of Bornstein (2,299,730).
Carpenter does not expressly disclose that the sleeve is flexible; however, Bornstein – a rim attachment for a cup – discloses a sleeve [Bornstein, 1] in which the sleeve is flexible [Bornstein, at 13, Page 1 Col. 2 Lines 41-54].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the sleeve is flexible.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the Carpenter sleeve to be flexible, before the effective filing date of the invention with predictable and obvious results, “…to fit over and about the configurations and be extended into engagement with the outer surface of the vessel ….” [Bornstein, Page 1 Col. 2 Lines 45-47]
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter as applied to claim 1 above in view of Wolman (5,000,338).
Carpenter does not expressly disclose that the sleeve comprises a bio-degradable and eco-friendly material; however, Wolman – a drinking aid for a cup – discloses a sleeve [Wolman, 1] for a cup [Wolman, Col. 4 Lines 45-51] in which the material is bio-degradable [Wolman, Col. 1 Lines 61-66].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the sleeve is bio-degradable.  See MPEP 2143 (I)(B).  One of ordinary skill would be able to modify the Carpenter sleeve to be bio-degradable, before the effective filing date of the invention with predictable and obvious results, for “the device will in most cases be a disposable (sleeve).” [Wolman, Col. 1 Lines 61-62] 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736